DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 04/18/2022 has been entered. Claims 1-4 and 6-20 remain pending in the application, claim 5 is cancelled, and claims 2 and 9-20 are withdrawn. Applicant’s amendments to the claims have overcome each interpretation of the rejection previously set forth in the Non-Final Office Action mailed 01/19/2022, however a new interpretation of the prior art is outlined.
Response to Arguments
Applicant’s amendments filed 04/18/2022 overcome the previous rejections.  However, in light of the claim amendments, a new rejection of Houser/Swensgard/Turner is applied as outlined below.  All arguments directed to the claims as amended are addressed in the body of the rejection below.  Arguments applicable to the current interpretation of the prior art will be addressed.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “generator” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Houser et al. (US PGPub 2012/0116391) in view of Swensgard et al. (US PGPub 2017/0296213) in view of Turner et al. (US Patent 9,168,054), hereinafter known as “Houser,” “Swensgard,” and “Turner,” respectively.
With regards to claim 1, Houser discloses (title and figures 1-10) a surgical system 10 comprising: 
an ultrasonic surgical instrument 50 (paragraph 24) comprising: 
a housing 60; 
an ultrasonic transducer 180 (paragraphs 26 and 34); 
a control circuit 1000; 
an end effector 200 comprising a clamp jaw 240 and an ultrasonic blade 210 (paragraphs 26 and 46), wherein the ultrasonic blade 210 is acoustically coupled (paragraph 27 discusses the acoustic assembly) to the ultrasonic transducer 180 (paragraph 46); 
a conductive element 220 coupled to the bottom of the clamp jaw 240 and facing the ultrasonic blade 210 (figure 3A – 220 is under the clamp jaw 240; paragraph 48 – is in contact with ultrasonic blade);
a sensor 226 configured to sense presence of tissue between the clamp jaw 240 and the ultrasonic blade 210 and to provide a signal to the control circuit 1000 (paragraph 49), wherein the signal is indicative of the presence of tissue between the clamp jaw 240 and the ultrasonic blade 210 (paragraph 49), wherein the signal of the sensor 226 may only activate upon powering on of the sensor 226 once a circuit is completed, the circuit 1000 completing when the tissue is clamped between the clamp jaw 240 and the ultrasonic blade 210 (paragraph 49 – “ if distal clamp sensor (226) outputs a signal indicating a force is applied and inclinometer (246), described below, and/or yoke sensor (196) indicates that clamp arm (240) is not substantially actuated, control unit (1000) may be configured to determine that a large amount of tissue is present between clamp arm (240) and blade (210). Accordingly, control unit (1000) may output instructions to activate transducer (180), either automatically or when a toggle button is triggered by the user”); and 
a generator 20 coupled to the ultrasonic transducer 180, and to deliver therapeutic ultrasonic energy to the ultrasonic blade 210 whenever the signal from the sensor 226 is received (paragraphs 24-26 and 49); 
wherein the control circuit 1000 is configured to activate the generator 20 to apply ultrasonic therapeutic energy to the ultrasonic blade 210 based on the signal indicative of the presence of tissue between the clamp jaw 240 and the ultrasonic blade 210 (paragraph 49; paragraph 29 - toggle buttons (not shown) may be located on a distal surface of lower portion (64) and may be operable to activate transducer (100) at different operational levels using generator (20)).  Paragraph 134 states “having shown and described various embodiments of the present invention, further adaptations of the methods and systems described herein may be accomplished by appropriate modifications by one of ordinary skill in the art without departing from the scope of the present invention… the scope of the present invention should be considered in terms of the following claims and is understood not to be limited to the details of structure and operation shown and described in the specification and drawings” and therefore, the cited reference elements may be interchangeable between different embodiments.
Houser is silent wherein the sensor is a capacitive touch sensor.
However, in the same field of endeavor, Swensgard teaches (Figure 40) wherein the sensor is a capacitive touch sensor 9020 (paragraphs 287-291; “the end effector 9012 shown in FIG. 40 may include one or more sensors configured to measure one or more parameters or characteristics associated with the end effector 9012 and/or a tissue section captured by the end effector 9012” – therefore the capacitive sensor would be in contact (touching) with the tissue section in order to measure parameters such as tissue presence or tissue compression versus time; see sensor 9020 located on end effector 9012).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sensor of Houser for the capacitive touch sensor of Swensgard. The difference between the prior art and the claimed invention is that Houser does not teach a capacitive touch sensor. Swensgard teaches (see Fig. 40) a similar surgical instrument comprising a capacitive touch sensor. Accordingly, the prior art references teach that it is known that the sensor of House and the capacitive touch sensor of Swensgard are elements that are functional equivalents for providing a measurement of parameters of the end effector. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the capacitive touch sensor taught by Swensgard for the sensor of Houser because both elements were known equivalents and would have resulted in the predictable results for providing a measurement of parameters of the end effector in the art.
Houser/Swensgard are silent wherein the capacitive touch sensor as further configured to be powered on by non-therapeutic energy applied via the conductive element; and the generator continuously delivers non-therapeutic energy to the conductive element.  
However, in the same field of endeavor, Turner teaches (Figures 1-3) wherein the electrodes 157/159 are further configured to be powered on by non-therapeutic energy applied via the conductive element (clamp arm tissue pad 163); and the generator 102 continuously delivers non-therapeutic energy to the conductive element 163 (Col 16 lines 36-55 – continuous output of non-therapeutic signal).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical instrument of Houser/Swensgard to include the non-therapeutic energy power of Turner for the purpose determining the impedance of tissue bite by monitoring the current, voltage, etc. of the signal (Col 16 lines 49-55 of Turner).
	With regards to claim 3, the combination of Houser/Swensgard/Turner disclose wherein the capacitive touch sensor (9020 of Swensgard) is positioned on the clamp jaw facing the ultrasonic blade to detect the presence tissue located between the clamp jaw and the ultrasonic blade (Houser: figure 3B – sensor 226 is positioned on clamp jaw 240 and facing the ultrasonic blade 210), and wherein the conductive element (House: 220) is coupled to the capacitive touch sensor (9020 of Swensgard) (Houser: see figure 3A where sensor is coupled onto the conductive element 220).  
With regards to claim 4, the combination of Houser/Swensgard/Turner disclose further comprising an electrical conductor (Houser: 420) coupled between the control circuit (Houser: 1000) and the capacitive touch sensor (9020 of Swensgard located where sensor 226 of Houser is), wherein the control circuit -2-Application Serial No. 16/562,162Response dated December 20, 2021Response to Restriction Requirement dated August 20, 2021is configured to supply power to the capacitive touch sensor (paragraph 49 of Houser). The handle assembly of figure 4 (Houser) would attach to the clamp arm with sensors of figures 3A-3B (Houser).
With regards to claim 6, Houser/Swensgard/Turner disclose wherein the capacitive touch sensor (9020 of Swensgard) are further configured to be powered on by non-therapeutic energy (Turner: Col 16 lines 46-55) applied between the conductive element (220 of Houser) and the ultrasonic blade (210 of Houser).
With regards to claim 7, the combination of Houser/Swensgard/Turner disclose wherein the conductive element is a conductive pad (220 of Houser; paragraph 48-49).  
With regards to claim 8, the combination of Houser/Swensgard/Turner disclose wherein the conductive element is an electrode integrated in a pad (230/232 of Houser; paragraphs 100 and 103; figure 3B).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        06/15/2022

/KATHERINE M SHI/Primary Examiner, Art Unit 3771